     Case 1:18-cv-01063-DAD-BAM Document 19 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA SNYDER,                                    No. 1:18-cv-01063-NONE-BAM (PC)
12                        Plaintiff,                    ORDER ADOPTING FINDINGS AND
                                                        RECOMMENDATIONS REGARDING
13            v.                                        DISMISSAL OF ACTION
14    ROBERTSON, et al.,                                (Doc. No. 18)
15                        Defendants.
16

17           Plaintiff Joshua Snyder (“Plaintiff”) is a state prisoner proceeding pro se and in forma

18   pauperis in this civil rights action pursuant to 42 U.S.C. § 1983. This matter was referred to a

19   United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20           On July 20, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that the federal claims presented in this action be dismissed due to plaintiff’s

22   failure to state a cognizable claim upon which relief may be granted, and that the court decline to

23   exercise supplemental jurisdiction over plaintiff’s asserted state law claims. (Doc. No. 18.)

24   Those findings and recommendations were served on plaintiff and contained notice that any

25   objections thereto were to be filed within fourteen (14) days after service. (Id. at 15–16.)

26   Plaintiff did not file objections.

27           In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), this court has conducted a

28   de novo review of the case. Having carefully reviewed the entire file, the court concludes that the
                                                        1
     Case 1:18-cv-01063-DAD-BAM Document 19 Filed 08/18/20 Page 2 of 2

 1   findings and recommendations are supported by the record and by proper analysis.

 2          Accordingly, IT IS HEREBY ORDERED that:

 3      1. The findings and recommendations issued on July 20, 2020, (Doc. No. 18), are adopted in

 4          full;

 5      2. The federal claims presented in his complaint are dismissed, with prejudice, due to

 6          plaintiff’s failure to state a claim upon which relief may be granted;

 7      3. The exercise of supplemental jurisdiction over plaintiff’s state law claims is declined, and

 8          those state law claims are dismissed without prejudice to their presentation in a complaint

 9          filed in state court; and

10      4. The Clerk of the Court is directed to close this case.

11   IT IS SO ORDERED.
12
        Dated:      August 18, 2020
13                                                     UNITED STATES DISTRICT JUDGE

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
